Title: To James Madison from Robert R. Livingston, 3 March 1803
From: Livingston, Robert R.
To: Madison, James


No 69
Dear SirParis 3 March 1803
You will receive with this Duplicates of two letters which contain a general Statement of our affairs here—this is merely to inform you that I have received your letter of the 18th Jany in which you notify me of Mr Munroe’s appointment. I Shall do every thing in my power to pave the way for him, & Sincerely wish his mission may be attended with the desired effect; it will however cut off one resource on which I greatly relied because I had established a confidence which it will take Some time for Mr Munroe to inspire on what regards personal interest & had made arrangements for Satisfying them which I must now relinquish. Enclosed is a letter adressed to the first Consul himself, & Sent him before I heard of Mr Munroe’s appointment. The Minister told me yesterday that I Shall have an answer to it in a few days what that answer will be I know not. But I have been indefatigable in my applications to every body that will probably be consulted on the Subject. When I arrived here, I found Louisiana a very favorite object. Some books were published representing it as a Paradise. I think I have greatly aided in dispelling this mania, & had the Floridas been granted & the necessary powers given me, I believe that Something might have been effected, because at this moment there is not a man about Court but inclines to our ideas upon the Subject—they are Still in the hands of Spain, I have explained the cause in my last—& not knowing how far we might Succeed in our negotiations or what Sacrifices you would make I have thought it best to use every exertion with the Spanish Ambassadour & the British to obstruct that negotiation. The person of whom you Speak may be able to give you information as to the expedition because he had passed as an important inhabitant of the Island & the Genl &c relied upon his aid in their money making plans. I am much Surprized however that he Should talk of the designs of this Court, the price &c because these he must have derived from his imagination only as he had no means of Seeing any body here that could give him the least information on those Subjects. I mention this that the President may not place any Sort of reliance upon what he receives thro’ that channel except as it respects Genl Victor personally, who I will venture to Say knows himself less about what passes here than you do—& Even this information he must receive with Some grains of allowance as the Gentleman has a pretty warm imagination, & is liable to be deceived. The armament is Still ice bound in Holland. I am Sir with the highest consideration Your most obt hum: Servt
Robt R Livingston
 

   
   RC and enclosure (DNA: RG 59, DD, France, vol. 8); triplicate and draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). First RC marked “Duplicate.” In a clerk’s hand, signed by Livingston. Marked “⅌ Ship So Carolina Cap Steel via N York” and forwarded by John Mitchell at Le Havre. Postmarked at New York, 15 May. Docketed by Wagner. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. Triplicate docketed by Wagner and decoded in an unidentified hand. Draft dated 3 Feb. 1803, with “March” written over “feby.” Letterbook copy marked “Sent by Mr. Cur-wen Via havre.” For surviving enclosure, see n. 1.



   
   Livingston enclosed a copy of his 27 Feb. 1803 letter to Napoleon (14 pp.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:538–40).



   
   For a list of French publications on Louisiana in 1802 and 1803, see Lyon, Louisiana in French Diplomacy, p. 156 n. 23.



   
   See JM to Livingston, 18 Jan. 1803, and n. 2. Livingston apparently understood the reference to be to Daniel Clark, U.S. consul at New Orleans.


